DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 28-34 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly added claims have separate utility such as A pixel array, comprising: a plurality of octagon-shaped pixel sensors; and a plurality of square-shaped pixel sensors, wherein the plurality of octagon-shaped pixel sensors are configured as near infrared (NIR) pixel sensors, and the plurality of square-shaped pixel sensors are configured as visible light pixel sensors, whilst the claims 1-15 as other inventions distinct from claims 28-31 do not need the features of plurality of octagon-shaped pixel sensors are configured as near infrared (NIR) pixel sensors, and the plurality of square-shaped pixel sensors are configured as visible light pixel sensors to implement their claimed functions.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 28-34 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 6, 8-11, 13-15, 26, 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160150199 A1 Wu; Raymond et al. (hereafter Wu), and further in view of US 20180277580 A1 CHIANG; Wei-Chieh et al. (hereafter Chiang).
Regarding claim 1, Wu discloses A pixel array, comprising: a plurality of octagon-shaped pixel sensors (i.e.Fig.8A, [03], [52], wherein each pixel embodied with filter in image sensor is pixel sensor); and a plurality of square-shaped pixel sensors (i.e.Fig.8A, [52]), wherein each square-shaped pixel sensor of at least a subset of the square-shaped pixel sensors is disposed between a respective subset of the plurality of octagon-shaped pixel sensors (i.e.Figs.7A-7F, wherein each of square sensor P in the middle row is disposed between four octagonal sensors, the row of square sensor is a subset of multiple repeating unit (MRUs)).
Wu fails to disclose wherein the plurality of octagon-shaped pixel sensors are configured as visible light pixel sensors, and the plurality of square-shaped pixel sensors are configured as near infrared (NIR) pixel sensors.
However, Chiang teaches the plurality of octagon-shaped pixel sensors are configured as visible light pixel sensors (Fig.6, [19], [44], wherein a set of image sensing pixels 110Y are sensitive to yellow light, a set of image sensing pixels 110B are sensitive to blue light, a set of image sensing pixels 110G are sensitive to green light, each of the pixels are in octagonal shape and the color lights are visible light), and the plurality of square-shaped pixel sensors are configured as near infrared (NIR) pixel sensors (Fig.5, [41], wherein 110NIRs are in square shape).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the pixel array disclosed by Wu to include the teaching in the same field of endeavor of Chiang, in order to enhance image sensor and reduce noise variance through a color correction, as identified by Chiang.
Regarding claim 4, Chiang teaches The pixel array of claim 1, wherein the plurality of visible light pixel sensors comprises at least one of: one or more pixel sensors configured to sense incident light in a first wavelength range associated with blue light, one or more pixel sensors configured to sense incident light in a second wavelength range associated with red light, or one or more pixel sensors configured to sense incident light in a third wavelength range associated with green light (i.e.Fig.8A, [52]-[53]).
Regarding claim 9, Wu discloses The pixel array of claim 1, wherein all sides of an octagon-shaped pixel sensor, of the plurality of octagon-shaped pixel sensors, are a same length (i.e.Fig.8A).
Regarding claim 10, Wu discloses The pixel array of claim 1, wherein two or more sides of an octagon- shaped pixel sensor, of the plurality of octagon-shaped pixel sensors, are different lengths (i.e.[33]).
Claims 2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Chiang, and further in view of US 20190383725 A1 Petersen; Timothy et al. (hereafter Petersen).
Regarding claim 2, Petersen teaches The pixel array of claim 1, wherein the NIR pixel sensors configured to sense incident light in a wavelength range associated with NIR light (i.e.[35], [63], wherein photodetector components form pixel sensors, with configuration of octagonal, and square and other shapes include NIR light spectrum).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Wu, Petersen and Chiang before him/her, to modify the pixel array disclosed by Wu to include the teaching in the same field of endeavor of Petersen and Chiang, in order to enhance image sensor and reduce noise variance through a color correction, as identified by Chiang, and provide systems and methods for differentially detecting light and optimizing the measurement of light emitted by a sample, as identified by Petersen.
Regarding claim 6, Petersen teaches The pixel array of claim 1, wherein the plurality of NIR pixel sensors are configured to sense incident light in a first wavelength range associated with NIR light (i.e.[35], [63], wherein NIR has spectrum of 800-1100nm); and Chiang teaches wherein the plurality of visible light pixel sensors comprises: one or more first pixel sensors configured to sense incident light in a second wavelength range associated with blue light, one or more second pixel sensors configured to sense incident light in a third wavelength range associated with red light, and one or more third pixel sensors configured to sense incident light in a fourth wavelength range associated with green light (i.e.Figs.3, 5, [36], [44], wherein R1 or R2, is red, G1 or G2 is green, B1 or B2 is blue).


Allowable Subject Matter
Claims 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11, 13-15, 26, 27 are allowed.


                                                                                                                                                                                                 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487